Exhibit 10.52

SCOTT TECHNOLOGIES, INC

DIRECTORS' DEATH BENEFIT PLAN

As Amended and Restated Effective: November 1, 1998



TABLE OF CONTENTS
ARTICLE
NUMBER
DEFINITIONS
I

ELIGIBILITY AND PARTICIPATION
II

DEATH BENEFITS
III

FORFEITURE OF BENEFITS
IV

FINANCING OF BENEFITS
V

ADMINISTRATION
VI

AMENDMENT AND TERMINATION
VII

MISCELLANEOUS
VIII



AMENDMENT AND RESTATEMENT
OF
DIRECTORS' DEATH BENEFIT PLAN

     THIS AMENDMENT AND RESTATEMENT is adopted by SCOTT TECHNOLOGIES, INC.
(formerly known as Figgie International Inc.), a Delaware corporation
(hereinafter referred to as the "Company") on behalf of certain of its
Directors;

W I T N E S S E T H:

     WHEREAS, the Company's Directors' Death Benefit Plan (hereinafter referred
to as "Plan" and currently known as the Scott Technologies, Inc. Directors'
Death Benefit Plan) was originally established effective January 1, 1983; and

     WHEREAS, effective March 1, 1986, the Plan was amended and restated in
order to cover Directors of the Company who were employees of the Company or any
affiliate and to make certain other necessary and desirable changes; and

     WHEREAS, the Company reserved the right, pursuant to Section 7.1 of the
Plan, to make amendments thereto; and

     WHEREAS, it is the desire of the Company to again amend and restate the
Plan in order to reflect the elimination of the coverage of Directors of the
Company who were employees of the Company or any affiliate and who were eligible
to participate in the Company's employee benefit plans effective July 1, 1994,
to reflect the current name of the Company and the Plan, to change certain
administrative procedures and to make certain other necessary and desirable
changes;


     NOW, THEREFORE, effective, except as otherwise provided herein, as of
November 1, 1998, the Company hereby amends and restates the Plan, as follows:



ARTICLE I

DEFINITIONS

     1.1 The word "affiliate" shall mean any corporation or business
organization during any period during which it is a member of a controlled group
of corporations or trades or businesses which includes the Company within the
meaning of Sections 414(b) and 414(c) of the Internal Revenue Code.

     1.2 The word "beneficiary" shall mean any person who receives or is
designated to receive payment of a benefit under the terms of this Plan on the
death of a participant.

     1.3 The words "Benefit Committee" shall mean a Committee established
pursuant hereto and consisting of the Company's:

 
(a)
Chief executive officer;  
(b)
Chief financial officer;  
(c)
Chief legal officer; and  
(d)
Chief human resources officer or director.

     1.4 The word "Company" shall mean Scott Technologies, Inc. (formerly known
as Figgie International Inc.), a Delaware corporation, or any successor
corporation or other business organization which shall assume the obligations of
the Company under this Plan as provided herein with respect to the participants
and their beneficiaries on and after July 31, 1983 and shall mean the
predecessor Ohio corporation known as Figgie International Inc. prior to July
31, 1983.

     1.5 The words "Competing Manufacturing Business" shall mean any business
which manufactures, assembles, sells or distributes products which are directly
competitive with products presently being manufactured, assembled, sold or
distributed by the Company or any of its subsidiaries, affiliates or divisions.

     Notwithstanding the foregoing, a business shall not be deemed a Competing
Manufacturing Business where the Board of Directors, in its sole discretion,
determines that the products manufactured, assembled, sold or distributed by the
business represents only a de minimis portion of the business of the Company, or
any of its subsidiaries, affiliates, or divisions, as the case my be.

     1.6 The Words "Competing Service Business" shall mean any service business
which is in direct competition with any service business of the Company or any
of its subsidiaries, affiliates or divisions.

     1.7 The word "Director" shall mean a member of the Company's Board of
Directors.

     1.8 The words "effective date" of this Plan shall mean January 1, 1983.

     1.9 The words "Engage in Competition with the Company" shall mean:

 
(a)   
if a participant shall disclose or furnish to any competitor or any person,



 


firm, corporation or other entity or use on his own behalf, any confidential or
secret information or data of the Company or any affiliate relating to the
Company's or any affiliate's financial statements, reports, or condition, or
relating to the technical processes, discoveries, inventions, or improvements of
inventions, patents, or patent applications, formulas, trade secrets,
manufacturing art or know-how pertaining to the Company's or any affiliate's
products manufactured or developed by the Company or any affiliate or by their
predecessors, or relating to any other material aspect of the Company's or any
affiliate's operations or condition; or
(b)
  
if a participant shall interfere with the business or employment relationship
between the Company or any of its subsidiaries, affiliates or divisions and any
customer, employee or sales representative thereof or influence or attempt to
influence in a negative manner any customer, employee or sales representative of
the Company or any of its subsidiaries, affiliates or divisions in their
relations with or in the performance of their obligations to the Company or any
of its subsidiaries, affiliates or divisions; or

(c)
  
if a participant shall, within two (2) years after ceasing to be a Director and
without the written consent of the Company, directly or indirectly for himself
or as an agent, employee, officer, director, stockholder, owner, partner,
consultant, or otherwise, or in conjunction with any person, firm, partnership
or corporation, invest in, become employed, perform any services, give advice,
or render assistance to any Competing Service Business or any Competing
Manufacturing Business. The restriction contained in this subparagraph (c) shall
be in effect anywhere within the applicable Restricted Geographic Area described
in Section 1.12 hereof.


     A participant may apply to the Benefit Committee for a determination of
whether proposed employment is in competition with the Company or a subsidiary,
affiliate or division, as described in subparagraph (c) above, or for its
consent to such competitive employment by submitting a written description of
the proposed employment and employer to the Benefit Committee, together with
such other information as the Benefit Committee shall reasonably require. The
Benefit Committee's decision shall be rendered as promptly as is reasonably
possible.

     1.10 The words "Forced Takeover" shall mean any event or occurrence, or
series of events or occurrences, which a majority of the members of the Benefit
Committee, in its sole discretion, shall determine to be a Forced Takeover and
which shall be so designated by resolution of the Benefit Committee approved and
adopted by a majority thereof.

     1.11 The word "participant" shall mean any person who becomes a participant
in this Plan and remains a participant in this Plan in accordance with Article
II hereof. A participant shall cease to be a participant upon the occurrence of
an event described in Section 2.4 hereof. Effective on and after July 1, 1994,
Directors who are employed by the Company or an affiliate are not eligible to be
participants under this Plan if they are eligible to participate in the
Company's regular benefit plans for salaried employees.

     1.12 The words "Restricted Geographic Area" shall mean any geographic area
in



which the Company or any of its subsidiaries, affiliates or divisions conducts
business.

     1.13 The word "service" shall mean for any participant the aggregate of all
periods during which the participant has been or was previously a Director. Two
(2) or more such periods that contain fractions of a year (computed in months
and days) shall be aggregated on the basis of twelve (12) months constituting a
year and thirty (30) days constituting a month.

     1.14 The words "Significant Management Change" shall mean the event whereby
the person who was Chairman of the Board of Directors of the Company on January
1, 1976 ceased to be Chairman.

     1.15 The words "totally and permanently disabled" shall mean for any
participant that he has a medically demonstrable physical or mental impairment
which resulted from bodily injury or disease and which prevents him from
performing all or a significant portion of the duties and responsibilities of a
Director and which is expected to be of a permanent duration.



ARTICLE II

ELIGIBILITY AND PARTICIPATION

     2.1 A Director shall be qualified to become a participant under this Plan
provided he is not an employee of the Company or any affiliate who is entitled
to participate in the Company's regular benefit plans for salaried employees.

     2.2 The Benefit Committee shall notify an eligible Director in writing of
his eligibility and of the actions necessary to become a participant hereunder,
and shall provide him with the opportunity to become a participant. If such
eligible Director desires to become a participant, he shall, within such time as
the Benefit Committee shall determine:

  (a)
furnish to the Benefit Committee all information requested by it;
  (b)
execute such documents and such instruments as the Benefit Committee may require
to facilitate the administration of this Plan;
  (c)
agree in such form and manner as the Benefit Committee may require to be bound
by the terms of this Plan and by the terms of such Amendments as may be made
hereto; and
  (d)
truthfully and fully answer any questions and supply any information which the
Benefit Committee deems necessary or desirable for the proper administration of
this Plan, without any reservations whatsoever.

     2.3 An eligible Director who shall have timely done all acts required of
him to become a participant shall become a participant on or as of such date as
shall be specified by the Benefit Committee.

     2.4 A participant shall cease his participation under this Plan in the
event of any of the following occurrences:

  (a)
he ceases to be a Director unless he is covered under Section 3.1(b) or Section
3.1(c) hereof;
  (b)
he ceases to be totally and permanently disabled unless he again becomes a
Director or is covered under Section 3.1(b) hereof;
  (c)
his beneficiary's rights to benefits under this Plan are forfeited under Section
4.1 or Section 4.2 hereof; or
  (d)
he becomes an employee of the Company or any affiliate who is entitled to



 

  
participate in the Company's regular benefit plans for salaried employees; or
   
(e)   
this Plan terminates.


     In the event a former participant who ceased being a participant because he
was or became an employee of the Company or an affiliate who was entitled to
participate in the Company's regular benefit plans for salaried employees shall
thereafter no longer be an employee of the Company or an affiliate or no longer
be entitled to participate in the Company's salaried employee benefit plans, he
shall again commence participation in this Plan if either:

(i)
he is then a Director; or


(ii)
he was covered under Section 3.1(b) hereof when he was or became an employee of
the Company or an affiliate and became eligible participate in the Company's
regular benefit plans for salaried employees.




 



ARTICLE III

DEATH BENEFITS

     3.1 In the event a participant dies:

(a)   
while he is a Director; or

(b)   
after he ceases to be a Director if he ceased to be a Director:


   (i)   
after the later of his completion of five (5) years of service as a Director and
his attainment of age sixty-five (65); or

  (ii)   
after a Forced Takeover; or


(iii)
after a Significant Management Change by reason of his not being renominated as
a Director even though he is willing and able to serve; or

(c)   
after ceasing to be a Director due to his total and permanent disability and his
death occurs prior to his recovery from such total and permanent disability;


his beneficiary shall be entitled to receive a death benefit under this Plan in
an amount equal to Two Hundred Thousand Dollars ($200,000.00). Such amount shall
be paid to the beneficiary in a lump sum no later than sixty (60) days after the
end of the calendar year during which the participant dies.

     3.2 A participant shall designate a beneficiary or beneficiaries to receive
any amount due under this Article III by executing a written notice thereof to
the Benefit Committee at any time prior to his death and may revoke or change
the beneficiary designated therein without the consent of any person previously
designated as beneficiary by written notice delivered to the Benefit Committee
at any time and from time to time prior to his death. If a participant shall
have failed to designate a beneficiary, or if no designated beneficiary shall
survive him, then such amount shall be paid to his spouse, if his spouse
survives him, or, if his spouse doesn't survive him, to the executor or
administrator of his estate for distribution as part of his estate.



ARTICLE IV

FORFEITURE OF BENEFITS

     4.1 In the event the Benefit Committee shall receive a written confession
by a participant, or proof satisfactory to the Benefit Committee, of the
commission by such a participant of theft or embezzlement from the Company or
any affiliate, or any other felony against the Company or any affiliate, or
dishonesty in connection with Company or affiliate matters or in connection with
the Plan as determined to exist by the Benefit Committee, the rights of such
participant, and the rights of such participant's beneficiaries to receive the
death benefits provided herein shall immediately be forfeited and the Company's
obligation to pay or provide any such death benefits shall thereupon cease and
terminate.

     4.2 Subject to the provisions of Section 4.3 hereof, in the event that a
participant, whose beneficiaries shall be entitled to receive the death benefits
provided herein, shall, in any material respect, Engage in Competition with the
Company as defined in Section 1.9 hereof, he shall forfeit the right of his
beneficiaries to receive any death benefits hereunder. It is herein understood
that ownership, directly or indirectly, by the participant of no more than five
percent (5%) of the stock in a corporation, the stock of which is listed on a
national exchange or which is publicly-owned and currently traded
over-the-counter and with which the participant has no connection other than as
a stockholder shall in no event be deemed to be engaging in competition.

      4.3 In the event of a Forced Takeover, the provisions of Sections 4.1 and
4.2 hereof shall not apply to any participant who was a Director immediately
prior to the Forced Takeover. In the event of a Significant Management Change,
the provisions of Section 4.2 hereof shall not apply to any participant who was
a Director immediately prior to the Significant Management Change and who, as a
result of the management change, is not renominated as a Director even though he
is willing and able to serve.

     4.4 In the event of the death of a participant after the termination of
this Plan pursuant to Section 7.1 hereof, no death benefits shall be payable to
his beneficiaries hereunder except as provided in said Section 7.1.



ARTICLE V

FINANCING OF BENEFITS

     5.1 The undertakings of the Company herein constitute merely the unsecured
promise of the Company to provide the benefits set forth herein. No property of
the Company is or shall, by reason of this Plan, be held in trust for a
participant, any designated beneficiary or any other person, and neither the
participant nor any designated beneficiary nor any other person shall have, by
reason of this Plan, any rights, title or interest of any kind in or to any
property of the Company.



ARTICLE VI

ADMINISTRATION

     6.1 The Benefit Committee shall be responsible for the general
administration of this Plan and shall have all such powers as may be necessary
to carry out the provisions of this Plan and may, from time to time, establish
rules for the administration of this Plan and the transaction of this Plan's
business. The Benefit Committee shall have the following powers and duties:

    (a)  
To enact such rules, regulations, and procedures and to prescribe the use of
such forms as it shall deem advisable.

    (b)  
To appoint or employ such agents, attorneys, actuaries, and assistants at the
expense of the Company, as it may deem necessary to keep its records or to
assist it in taking any other action.

    (c)  
To interpret this Plan, and to resolve ambiguities, inconsistencies, and
omissions, to determine any question of fact, to determine the right to benefits
of, and amount of benefits, if any, payable to, any person in accordance with
the provisions of this Plan.


     6.2 If any beneficiary or the authorized representative of a beneficiary
shall file an application for benefits hereunder and such application is denied
by the Benefit Committee, in whole or in part, he shall be notified in writing
of the specific reason or reasons for such denial. The notice shall also set
forth the specific Plan provisions upon which the denial is based, an
explanation of the provisions of Section 6.3 hereof, and any other information
deemed necessary or advisable by the Benefit Committee.

     6.3 Any beneficiary or any authorized representative of a beneficiary whose
application for benefits hereunder has been denied, in whole or in part, by the
Benefit Committee may, upon written notice to the Benefit Committee, request a
review by the Board of Directors of the Company of such denial of his
application. Such review may be made by written briefs submitted by the
applicant and the Benefit Committee or at a hearing, or by both, as shall be
deemed necessary by the Benefit Committee. If the applicant requests a hearing,
the Board of Directors shall appoint from its members an Appeal Examiner to
conduct such hearing. Any hearing conducted by an Appeal Examiner shall be held
in such location as shall be reasonably convenient to the applicant. The date
and time of any such hearing shall be designated by the Appeal Examiner upon not
less than seven (7) days' notice to the applicant and the Benefit Committee
unless both of them accept shorter notice. The Appeal Examiner shall make every
effort to schedule the hearing on a day and at a time which is convenient to
both the applicant and the Benefit Committee. If the applicant does not request
a hearing, the Board of Directors may review the denial of such benefits or may
appoint an Appeal Examiner to review the denial. After the review has been
completed, the Board of Directors or the Appeal Examiner shall render a decision
in writing, a copy of which shall be sent to both the applicant and the Benefit
Committee. In rendering its decision, the Board of Directors and the Appeal
Examiner shall have full power and



discretion to interpret this Plan, to resolve ambiguities, inconsistencies and
omissions, to determine any question of fact, to determine the right to benefits
of the applicant in accordance with the provisions of this Plan. Such decision
shall set forth the specific reason or reasons for the decision and the specific
Plan provisions upon which the decision is based and, if the decision is made by
an Appeal Examiner, the rights of the applicant or the Benefit Committee to
request a review by the entire Board of Directors of the decision of the Appeal
Examiner. Either the applicant or the Benefit Committee may request a review of
an adverse decision of the Appeal Examiner by filing a written request with the
Board of Directors within thirty (30) days after they receive a copy of the
Appeal Examiner's decision. The review of a decision of an Appeal Examiner shall
be based solely on the written record and shall be conducted in accordance with
the procedures of this Section 6.3. Except as provided in Section 6.4 hereof,
there shall be no further appeal from a decision rendered by a quorum of the
Board of Directors.

     6.4 The interpretations, determinations and decisions of the Benefit
Committee, Appeal Examiner and Board of Directors shall, except to the extent
provided in Section 6.3 hereof and in this Section 6.4, be final and binding
upon all persons with respect to any right, benefit and privilege hereunder. The
review procedures of said Section 6.3 shall be the sole and exclusive remedy and
shall be in lieu of all actions at law, in equity, pursuant to arbitration or
otherwise unless a Forced Takeover has occurred. In the event a Forced Takeover
has occurred, a beneficiary shall have the right to file a suit for his benefits
under this Plan at any time, irrespective of whether or not he has exhausted the
appeal procedures of Section 6.3 hereof. In addition, a beneficiary shall be
entitled to a trial de novo in any such suit.

     6.5 The Company, Benefit Committee, Appeal Examiner, Board of Directors,
and their respective officers, members, employees and agents shall have no duty
or responsibility under this Plan other than the duties and responsibilities
expressly assigned to them herein or delegated to them pursuant hereto. None of
them shall have any duty or responsibility with respect to the duties or
responsibilities assigned or delegated to another of them.

     6.6 The Benefit Committee, Board of Directors, Appeal Examiner, and their
respective officers, employees, members and agents shall incur no personal
liability of any nature whatsoever in connection with any act done or omitted to
be done in the administration of this Plan. The Company shall indemnify, defend,
and hold harmless the Benefit Committee, Board of Directors, Appeal Examiner,
and their respective officers, employees, members and agents, for all acts taken
or omitted in carrying out their responsibilities under the terms of this Plan.
The Company shall indemnify such persons for expenses of defending an action by
a participant, beneficiary, government entity, or other persons, including all
legal fees and other costs of such defense. The Company will also reimburse such
a person for any monetary recovery in a successful action against such person in
any federal or state court or arbitration. In addition, if the claim is settled
out of court with the concurrence of the Company, the Company shall indemnify
such person for any monetary liability under said settlement.



ARTICLE VII

AMENDMENT AND TERMINATION

     7.1 Subject to the provisions of Section 7.2 hereof, this Plan may be
amended by the Company at any time, or from time to time, and may be terminated
by the Company at any time, but no such amendment or termination will:

    (a)  
deprive any beneficiary of a totally and permanently disabled participant of his
right to receive death benefits as provided in Article III hereof, or reduce the
amount of such death benefits; or

    (b)  
deprive any beneficiary of a participant who is a retired Director of his right
to receive death benefits as provided by Article III hereof, or reduce the
amount of such death benefits.


Any such amendment or termination may, however, reduce or eliminate the death
benefits provided by Article III hereof with respect to any participant (and the
designated beneficiary of such participant) who is a Director at the date of
such amendment or termination of this Plan.

     7.2 Notwithstanding the provisions of Section 7.1 hereof, in the event a
Forced Takeover or a Significant Management Change has occurred, this Plan may
not thereafter be terminated and may not thereafter be amended in any manner
which would have the effect of depriving any beneficiary of a participant who is
Director at the time such Forced Takeover or Significant Management Change
occurs of any of the benefits provided by this Plan or which would have the
effect of reducing the amount of any benefit, which is or could be payable to
such a beneficiary, below the amount which is or could be payable under the
terms of this Plan immediately prior to a Forced Takeover or Significant
Management Change.



ARTICLE VIII

MISCELLANEOUS

     8.1 Neither anything contained herein, nor any acts done in pursuance of
this Plan, shall be construed as entitling any participant to be retained as a
Director for any period of time nor as obliging the Company to retain any
participant as a Director for any period of time, nor shall any participant nor
anyone else have any rights whatsoever, legal or equitable, against the Company
as a result of this Plan except those expressly granted to him hereunder.

     8.2 Whenever any pronoun is used herein, it shall be construed to include
the masculine pronoun, the feminine pronoun or the neuter pronoun as shall be
appropriate.

     8.3 This Plan shall be construed under and in accordance with and governed
by the laws of the State of Ohio and the United States of America.

     8.4 In the event that any provisions or terms of this Plan, or any
agreement or instrument required by the Benefit Committee hereunder, is
determined by any judicial, quasi-judicial or administrative body to be void or
not enforceable for any reason, all other provisions or terms of this Plan or
such agreement or instrument shall remain in full force and effect and shall be
enforceable as if such void or nonenforceable provision or term had never been a
part of this Plan, or such agreement or instrument.

     8.5 No benefits under this Plan shall be subject in any manner to be
anticipated, alienated, sold, transferred, assigned, pledged, encumbered or
charged, and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void; nor shall any such benefits
in any manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of the person entitled to such benefits as are herein
provided for him.

     8.6 Any payment to or for the benefit of any beneficiary, in accordance
with the provisions of this Plan, shall to the extent thereof be in full
satisfaction of all claims hereunder against this Plan, the Benefit Committee
and the Company, any of whom may require such beneficiary, as a condition
precedent to such payment, to execute a receipt and release therefor in such
form as shall be determined by the Benefit Committee or the Company, as the case
may be.

     8.7 If the Benefit Committee shall find that any person to whom any amount
is payable under this Plan is unable to care for his affairs because of illness
or accident, or is a minor, any payment due (unless a prior claim therefor shall
have been made by a duly appointed guardian, committee or other legal
representative) may be paid to the spouse, a child, a parent, or a brother or
sister, or to any person deemed by the Benefit Committee to have incurred
expense for such person otherwise entitled to payment, in such manner and
proportions as the Benefit Committee may determine.

     8.8 The Company's obligations under this Plan shall be binding on the
Company's successors and assigns.



     IN WITNESS WHEREOF, SCOTT TECHNOLOGIES, INC., by its duly authorized
officers, has caused this Amendment and Restatement to be executed as of this
____ day of December, 1998.

 

SCOTT TECHNOLOGIES, INC. (“Company”)

By:  

--------------------------------------------------------------------------------

And:  

--------------------------------------------------------------------------------

110/03406BGH.68P